DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 8/26/2021.  Claims 1-18 and 20-21 were previously pending of which claims 1-4, 6-7, 9, 12, 14-15, 17 and 21 have been amended.  Claims 1-18 and 20-21 are still pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 1/27/2020 has been entered.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 9, 10, 13-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakum et al. (US 2003/0112154, hereinafter “Yoakum”) in view of Ward, II (US 2010/0030708, hereinafter “Ward”)  in further view of Sonnabend et al. (US 8,063,797) and in further view of Sadeghi (US 2017/0323227).
With respect to claim 1, Yoakum discloses a parking transaction processing computing system (server 22, Fig. 3), comprising: 
a non-transitory memory (86, Fig. 3); 
one or more processors (84, Fig. 3) coupled to the non-transitory memory and configured to execute instructions (88, Fig. 3) to perform operations comprising: 
monitoring sensor data and location data associated with a first user device of a plurality of user devices, the first user device being associated with a first vehicle of a plurality of vehicles (¶ 17, “cellular telephones 20A”, i.e. multiple user devices and consequently multiple vehicles and  ¶¶ 20-21, location of a mobile terminal 20 using GPS signals obtained by GPS sensor),
¶ 39, application server 22 will then provide the parking information identifying the available parking spaces to the mobile terminal 20 using the appropriate delivery medium, e.g. browser. See Fig. 5B, step 212 and Fig. 1, browser interface 16C); 
identifying a current location of the first vehicle using at least a hardware GPS device of the first user device (¶¶ 29 and 35, the application server 22 will determine the location of the mobile terminal 20 using the location server 26 (step 206) and “GPS receiver 76 may be used to supply information sufficient to determine the relative location of the mobile terminal 20”); 
initiating, via the software application running on the first user device associated with the first vehicle, a search request for one or more parking locations that are within a predefined proximity to the current location of the first user device (¶¶ 22 and 39, “identify parking facility databases or servers 30 near the mobile terminal 20 in an area of interest based on the location information. For example, the spatial database server 28 can provide one or more uniform resource locators (URLs) for parking facilities based on the location information, which may include coordinates, proximities”); 
responsive to the search request, obtaining search results including at least one parking location within the predefined proximity to the first vehicle (Fig. 5B, step 212). 
Yoakum does not disclose presenting a user-selectable message comprising a prompt for the user to initiate a parking transaction associated with the at least one parking location through the first user device associated with the first vehicle; responsive to obtaining the one or more user inputs, completing, through the first user device associated with the first vehicle, the parking Yoakum does disclose enabling the user to pay for the parking via his/her mobile device (¶ 23, “account information may be associated with a credit or debit card and account” and Fig. 5B, step 222) thus clearly suggesting the system potential to include payment option to further facilitate the parking process.  Moreover, Ward, in the same field of invention, teaches a graphical user interface (GUI) that identifies a plurality of parking spaces (claim 3, i.e. graphical icons and ¶ 43, “indicator associated with each parking meter”) on the map displayed on the user interface of the software application running on the hardware touchscreen computing device located inside the vehicle (¶ 43, “display might include a map of the streets, garages, or other locations at which the parking meters 20 are present. A user of the municipality computer 70 might be able to zoom in on the streets in the map and view an indicator associated with each parking meter 20”); presenting a user-selectable message, the user-selectable message comprising a prompt for the user to initiate a payment transaction associated with the at least one parking location (Fig. 2c, “enter time to be purchased”) through the first user device associated with the first vehicle; responsive to obtaining the one or more user inputs, completing, through the first user device associated with the first vehicle, the parking transaction associated with the at least one parking location; and presenting, on the user interface of the software application running on the first user device associated with the first vehicle, a confirmation that the parking transaction associated with the at least one parking location has been completed (Fig. 2d & ¶ 29, “confirmation of the purchase of parking time for the selected parking space is displayed”).  It would have been obvious for Ward into the invention of Yoakum in order to further facilitate parking transactions by relying on mobile communication device thus avoiding inefficiencies associated with prepay devices and lack of sufficient cash at hand thereby improving user experience as well as saving time (e.g. Ward’s ¶¶ 4-6).
Moreover, Yoakum does not disclose wherein the vehicle is connected to one or more hardware sensors and based on the sensor data, location data, and historical data associated with the first user device, generating search parameters associated with parking the first vehicle at a first listing location in one or more listing locations and that the search request running on the first user device is based on the search parameters for one or more parking locations that are within a predefined proximity to the current location of the first user device.  However, Sonnabend et al., in the same field of invention, teaches these limitations (Column 14, Lines 37-43 & Column 21, Lines 48-55, vehicle connection to hardware sensors by USB or Bluetooth. abstract, “the system can notify members about available parking spots through a GPS application that is integrated with phones,” Column 3, Lines 29-32, i.e. location data”; the paragraph bridging Columns 14 and 15, “system can analyze historical data to plot trends for particular days of the week and times of day …” and Column 11, Lines 44-52).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sonnabend et al. into the invention of Yoakum in order to further draw on historical data in conjunction with location of the user to dynamically proved the most suitable parking spot for a given time by taking a plurality of search parameters such as time or price range into account (see, for example, Sonnabend et al.’s Column 3, Lines 37-45).
Yoakum does not specifically disclose that the search request is initiated automatically based at least in part on the current location of the first vehicle and based on the search parameters for one or more parking locations that are within a predefined proximity to the current location of the first user device as well as the newly added limitation single user input.
Nevertheless, the features of automatic initiation of search based on location of the vehicle as well as single user input are taught by Sadeghi (e.g. ¶ 101, i.e. once in the parking spot search mode, the parking spots in the vicinity are found automatically. It is further noted that as in the claimed application where the software is previously installed and then automatic search is enabled (see, for example, paragraph [0046] of the specification), the prior art reference also operates automatically subsequent to software installation and ¶¶ 99 and 119 and Figs. 5 & 6A-6L, i.e. single-click parking).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sadeghi into the invention of Yoakum in order to provide a fully automated parking search with minimum user interaction thus saving time as well as reducing distraction of the user and also reducing traffic congestion due to slow down for search.  This would further result in real-time information to motorists searching for a parking spot, reducing fuel that is wasted circling the streets in search of a parking spot. In another instance, the backend server allows for reserving of parking spaces within a confined geographic area so as to maximize usage and profit for municipalities. In a further instance, real-time information captured by the parking meters are constantly updated on the backend server to assist in providing additional security benefits to motorists against theft and other crimes, and also to allow enforcement officers to efficiently handle violations either remotely or in person. Finally, see, for example, Sadeghi’s ¶ 38).
With respect to claim 2, Yoakum further discloses wherein the search parameters associated with parking the first vehicle include at least one of: a temporal duration of a parking period, a type of parking location, a payment method, and a parking location identifier (¶ 32, “controlled access parking 92, area parking 94 and metered parking 96” to be chosen at step 214 in Fig. 5B). 
With respect to claim 5, Yoakum further discloses wherein the operations further comprise: enabling the first user device associated with the first vehicle to remotely conduct one or more additional parking transactions for the vehicle (¶ 33, “user interface 105 may be used by an attendant to enter information or by people parking to deposit coins or tokens as well as accommodate communications with compatible mobile terminals 20”).
With respect to claim 6, Yoakum does not expressly disclose wherein the user-selectable message includes a map on the user interface of the software application running on the first device associated with the first vehicle.  However, Sadeghi teaches this limitation (e.g. ¶ 121 and Fig. 6D).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sadeghi into the invention of Yoakum in order to more intuitively show the user the selections on a map.
With respect to claims 9, 10 and 13, all the limitations have been analyzed in view of claims 1, 2 and 5, respectively, and it has been determined that claims 9, 10 and 13 do not teach or define any new limitations beyond those previously recited in claims 1, 2 and 5; therefore, claims 9, 10 and 13 are also rejected over the same rationale as the previous claims. 

With respect to claim 17, Yoakum does not specifically disclose wherein the first user device is a smartphone located inside the first vehicle.  Yoakum does disclose, though, using a PDA, admittedly a kind of smart device (Fig. 1, 20B), in order to interact with parking system.  Moreover, Ward teaches using smartphones (Fig. 5, item 30).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ward into the invention of Yoakum in order to conveniently utilize user’s smartphone for parking applications. 
With respect to claim 20, Yoakum does not specifically disclose wherein the hardware GPS device is connected with the first vehicle through a wired connection or a BLUETOOTH connection.  Nevertheless, Sonnabend et al. teaches this limitation (Column 14, Lines 37-43 & Column 21, Lines 48-55).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sonnabend et al. into the invention of Yoakum in order to more seamlessly enable communication between the user device and vehicle without the user extra effort thus improving user experience.
Claims 3-4, 7, 11-12, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakum in view of Ward in view of Sonnabend et al. in view of Sadeghi and in further view of Sellschopp (US 2015/0123818).
With respect to claim 3, Yoakum does not expressly disclose wherein the first user device is a hardware touchscreen computing device located with proximity to a dashboard of the first vehicle.  However, Sellschopp, in the same field of invention, clearly teaches this limitation touchscreen display 100 in Fig. 1 and ¶ 53).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sellschopp into the invention of Yoakum in order to further facilitate the driver’s interaction by placing the screen nearby the driver thus improving the user experience.
With respect to claim 4, Yoakum does not expressly disclose wherein the first user device is an on-board vehicle device installed on a dashboard of the first vehicle.  However, Sellschopp, in the same field of invention, clearly teaches this limitation (touchscreen display 100 in Fig. 1 and ¶ 53).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sellschopp into the invention of Yoakum in order to further facilitate the driver’s interaction by placing the screen nearby the driver thus improving the user experience.
With respect to claim 7, Yoakum does not expressly disclose wherein the operations further comprise: presenting, on the map displayed on the user interface of the software application running on the first user associated with the first vehicle, a portion of an address identifying the at least one parking location.  However, Sellschopp, in the same field of invention, clearly teaches this limitation (Fig. 2A, Liberty St.).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sellschopp into the invention of Yoakum in order to provide a more intuitive GUI for the user so as to further facilitate locating the parking.
With respect to claims 11-12, all the limitations have been analyzed in view of claims 3-4, respectively, and it has been determined that claims 11-12 do not teach or define any new limitations beyond those previously recited in claims 3-4; therefore, claims 11-12 are also rejected over the same rationale as the previous claims. 

With respect to claim 18, Yoakum does not expressly disclose wherein the first user device is a smartphone attached directly or indirectly to a dashboard of the first vehicle.  However, Sellschopp, in the same field of invention, clearly teaches this limitation (¶ 49, “the vehicle’s infotainment head unit (HU) may contain or be coupled to the system, and the HU or the system may also be coupled to a driver's smartphone”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sellschopp into the invention of Yoakum in order to further facilitate the driver’s interaction with the parking app by conveniently enabling the smartphone content to be displayed on the vehicle’s infotainment screen thus not only facilitating user interaction with a larger GUI but also take advantage of the cellphone provider connectivity in case the vehicle is lacking it.
With respect to claim 21, all the limitations have been analyzed in view of claims 1 and 3, and it has been determined that claim 21 does not teach or define any new limitations beyond those previously recited in claims 1 and 3; therefore, claim 21 is also rejected over the same rationale as claims 1 and 3.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakum in view of Ward in view of Sadeghi in view of Sonnabend et al. and in further view of Vishnuvajhala (US 2014/0350855).
With respect to claim 8, Yoakum does not expressly disclose wherein the operations further comprise: presenting, on the user interface of the software application running on the first user device associated with the first vehicle, a total payment amount for the payment transition associated with the at least one parking location.  However, Vishnuvajhala, in the same field of Fig. 12 and ¶ 33, mobile display 106).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Vishnuvajhala into the invention of Yoakum in order to readily show the user the total payment for a given time thus making the decision more intuitive and therefore improving the user experience.  
With respect to claim 16, all the limitations have been analyzed in view of claim 8, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 8; therefore, claim 16 is also rejected over the same rationale as claim 8.

Response to Arguments
Applicant’s amendments to the claim have properly overcome the rejections under 35 USC 112 and as such these rejections have been withdrawn.
The arguments filed on 1/2/2020 (pages 10-18 of the remarks) in regards to the obviousness rejections have been fully considered, but are moot because the arguments do not apply to the references relied upon for the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669